PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/950,641
Filing Date: 11 Apr 2018
Appellant(s): LaRocque et al.



__________________
Zachary A. Halbur
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The appellant argues that the 9Man_NPL does not disclose the step of adding to each of four identical playing fields set up on the single traditional football field a plurality of markers.  Markings on a field to define a traditional football field along with additional markings contained within or around the traditional football field are markings, indicia or printed matter on a substrate.  As stated in the Non-Final rejection filed 11/12/2020, the courts held that 
"Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  

The holding clearly states that a new unobvious functional relationship between the printed matter and the substrate needs to exist to be patentably distinguishable.  The examiner does not find a proper functional relationship to exist between the ground/grass and markers such as paint line/chalk as claimed etc (as claimed)… which is used to define a playing field or multiples thereof.  Indicia such as measuring units of volume placed on a vessel to define volumetric measures of the vessel are shown 
Furthermore, in the holding of In re Gulack the courts held that a new and unobvious functional relationship should exist between the substrate and the printed matter to help distinguish the instant invention from the prior art.  The instant invention takes indicia which define a traditional football field and simply shrinks the size and rotates their orientation to place multiples thereof within a standard sized football field.  This is similar to basketball courts wherein a full size basketball court is commonly seen to include multiple half court defining indicia along the longer length side of the full size court.  As such (to argue arguendo) even if a proper functional relationship were to be found to exist between the printed matter and the substrate, the aspects of the instant invention which are argued to be patentable are seen in other sports such as basketball wherein a new and obvious relationship would not be considered to exist.  A person of ordinary skill in the art could look at a basketball court with multiple half court indicia placed within the full size court and realize that a similar configuration could also be completed in other sports fields such as football and soccer.  This arrangement is not new and unobvious to the sporting arts.  The O’Fallon_NPL reference clearly shows this arrangement in the football/soccer sport.
The appellant argues that Guardian_NPL, Basa_NPL does not cure the deficiencies of the primary reference however, as explained above the markings are directed towards printed matter wherein the references would not be needed to cure the purported deficiencies of 9Man_NPL.
Regarding the arguments directed towards O’Fall_NPL and the markers should be given patentable weight as (i) they are functionally related to the single traditional football field; and (ii) the functional relationship is new and unobvious.  The arguments that the printed matter is functionally related to the single traditional football field wherein marking of multiple different playing fields contained within a larger main football field is a functional relationship between the smaller field and the larger field is not the same as the indicia placed on a measuring cup to indicate the volume of the different levels of the vessel of the measuring cup.  Arbitrarily selecting a finite number of smaller fields to place within a larger field and marking the field is not the same as an inherit volume gradient of a fluid holding vessel of which the volumetric levels are defined with indicia on the substrate.  The examiner does not consider such to then be a proper functional relationship between the indicia and the substrate as defined by MPEP 2111.05.  With regards to the new and unobvious functional relationship of (ii) the examiner does not find a functional relationship to exist between indicating multiple sub fields located within a larger field as discussed above but to argue arguendo, the use of the Indica to indicate the different features of the sub fields is not new and unobvious.  As discussed above, the O’Fallon reference shows this.  The use of multiple half court basketball courts within a larger full size basketball court is well known.  The markings of the touchdowns and other indicia for play whether in a length wise or width wise direction is not new and unobvious.
The Coyle reference also shows the use of paths or multiples thereof as claimed but is also directed to printed matter on a playing field.  The holding of In re Gulack is also seen to apply to these limitations wherein the use of indicia to define the plurality of paths between different playing fields was known in the art prior to the effective filing date of the instant invention and thus no new and unobvious functional relationship would exist.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711       
                                                                                                                                                                                                 /MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.